842 F.2d 333
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.Howard SIMMONS, Defendant-Appellant.
No. 87-5646.
United States Court of Appeals, Sixth Circuit.
March 18, 1988.

Before ENGEL, MERRITT and KRUPANSKY, Circuit Judges.

ORDER

1
This pro se federal prisoner appeals the district court's order denying his motion for reduction of sentence filed pursuant to Fed.R.Crim.P. 35(b).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is unnecessary.  Fed.R.App.P. 34(a).


2
Defendant pleaded guilty to charges of conspiracy to distribute a controlled substance and possession with intent to distribute heroin in violation of 21 U.S.C. Secs. 841(a)(1), 846 and 18 U.S.C. Sec. 2.  He was sentenced to serve two concurrent sentences of twelve years each and a special parole term of three years.  Additionally, he was ordered to pay an assessment of one hundred dollars.


3
Defendant alleged disparate sentencing, ineffective assistance of counsel, and an involuntary guilty plea.  The district court denied the Rule 35(b) motion after determining that the sentence was appropriate and that defendant was properly advised regarding his plea.


4
Upon review, we conclude that the district court did not abuse its discretion by denying the motion for reduction of sentence.   See United States v. Brummett, 786 F.2d 720 (6th Cir.1986).  Additionally, we note that defendant's claims of ineffective assistance of counsel and an involuntary guilty plea are not cognizable in an appeal from denial of a Rule 35 motion for reduction of sentence.   See United States v. Willis, 804 F.2d 961, 964 (6th Cir.1986).


5
Accordingly, we affirm the district court's order entered May 19, 1987, denying the motion for reduction of sentence.  Rule 9(b)(5), Rules of the Sixth Circuit.